1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George C. DANIEL, Plaintiff-Appellant,v.DIRECTOR, Montgomery County Detention Center;  MedicalDirector; Rufner, Shift Commander;  Williams, Nursing Staff# 133;  P. E. Sellers, Correctional Officer;  MontgomeryCounty Detention Center; Xavier Twine, Inmate;  UnitedStates of America;  The United States Attorney General;  USMarshals;  Montgomery County, Defendants-Appellees.
No. 93-6628.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 6, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-2089-S)
George C. Daniel, Appellant Pro Se.
Linda B. Thall, Senior Assistant County Attorney, James Louis Parsons, Jr., County Attorney's Office, Rockville, Maryland, for Appellees.
D.Md.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
George C. Daniel appeals the district court's order granting summary judgment to the federal Defendants in this 42 U.S.C. Sec. 1983 (1988) action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motions for appointment of counsel and a medical expert are denied.

DISMISSED